DETAILED ACTION
Summary
This Office action is in response to reply dated November 18, 2022.  Claims 1-12 and 14-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ewing (US 9,619,989 B1).
Regarding claim 1, Ewing discloses a system for monitoring at least one person passing through a passageway (see at least Figures 1 and 3, item 15 | col. 2, lines 29-46, note the system determines if a caregiver (52) is approaching a patient without washing his hands after entering the patient's room (301) | col. 9, lines 30-47, note the anchors shown in Figure 1 (22, 21, 23, 24) could be arranged to form a barrier in a room (28), such as shown in Figure 3 (301, 24, 22, 21), to ensure the caregiver’s tag (52) is detected as they approach the patient | col. 22, lines 34-65, note the passageway or barrier corresponds to the restrictive zone (Figure 1, items 22, 21, 23, 24)  | col. 24, lines 44-49, note the caregiver must check on the patient during scheduled rounds), the system comprising: 
a plurality of monitors arranged in an array across an area (see at least Figures 1-3, items 21-24 and 28); 
the plurality of monitors monitoring a plurality of zones (see at least Figures 1 and 3, items 21-24 and 301 | col. 8, lines 15-40, note the zone corresponds to the optical transmitter’s (84) IR signal); 
wherein the plurality of zones form a barrier across the area (see at least col. 22, lines 34-65, note the passageway or barrier corresponds to the restrictive zone defined by the anchors in Figure 1 (22, 21, 23, 24)); 
wherein one or more people entering the area must pass through the barrier (see at least col. 22, lines 34-65 | col. 24, lines 44-49); 
wherein the plurality of monitors are configured to detect activity caused by movement of one or more people through at least one of the plurality of zones using an active sensor (see at least col. 18, lines 52-67, note each anchor has time-of-flight (TOF) sensing circuitry that measures the TOF of tag status messages to triangulate the position of the tags (52) | col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient); 
a first one of the plurality of monitors being a primary monitor (see at least Figure 1, item 22 | Figure 3, item 24 | col. 9, lines 6-29, note that only one anchor (Figure 1, item 22 | Figure 3, item 24) handles backhaul communications on behalf of the other anchors with the server (42)); 
wherein the primary monitor monitors a first zone of the plurality of zones (see at least Figure 1, item 22 | Figure 3, item 24); 
a second of the plurality of monitors being a secondary monitor (see at least Figure 1, item 21 | col. 9, lines 6-29, note that the secondary monitor (Figure 1, item 21) utilizes the primary monitor (Figure 1, item 22) to handle backhaul communications to the server (42)); 
wherein the secondary monitor monitors a second zone of the plurality of zones (see at least Figure 1, item 21); 
wherein the secondary monitor has a communication path to the primary monitor (see at least Figure 1, items 21→22); and 
a receiver (see at least Figure 1, items 33 and 36); 
wherein only the primary monitor communicates with the receiver (see at least Figure 1, items 22→33→36→42); 
wherein the primary monitor receives a signal from the secondary monitor if the one or more people are detected in the second zone (see at least Figure 1, items 21→22 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications with the server (42) on behalf of the secondary monitor (Figure 1, item 21) and the other anchors | col. 8, lines 49-58, note that when a secondary monitor (Figure 1, item 21) detects the tag (52), it forwards the detection to the server (42) via the primary monitor (Figure 1, item 22)); 
wherein the primary monitor transmits a communications signal to the receiver if one of the plurality of monitors detects a person in one of the plurality of zones (see at least Figure 1, items 22→33→36→42 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications on behalf of the secondary monitor (Figure 1, item 21) and the other anchors with the server (42)); and 
wherein the secondary monitor does not communicate with the receiver (see at least | col. 9, lines 6-29, note that only the primary monitor (Figure 1, item 22) handles backhaul communications with the server (42)).
Regarding claim 2, Ewing, as addressed above, discloses a processor in circuit communication with the receiver, wherein the processor receives the communications signal and makes a determination of whether an opportunity to use a dispenser has occurred (see at least Figure 1, items 22→33→36→42 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications on behalf of the secondary monitor (Figure 1, item 21) and the other anchors with the server (42) | col. 2, lines 32-38 | col. 22, line 66 – col. 23, line 10 | col. 10, line 60 – col. 11, line 7).
Regarding claim 4, Ewing, as addressed above, discloses a second secondary monitor configured to detect activity in a third zone of the plurality of zones (see at least Figure 1, item 23); and wherein the second secondary monitor has a single communication path to the primary monitor (see at least Figure 1, items 23→22→33→36→42).
Regarding claim 5, Ewing, as addressed above, discloses a third secondary monitor configured to detect activity in a fourth zone of the plurality of zones (see at least Figure 1, item 24); and wherein the third secondary monitor has a single communication path to the primary monitor (see at least Figure 1, items 24→23→22→33→36→42).
Regarding claim 6, Ewing, as addressed above, discloses wherein the third secondary monitor communicates with the second secondary monitor and the second secondary monitor communicates with the primary monitor (see Figure 1, items 24→23→22→33→36→42).
Regarding claim 7, Ewing further discloses a fourth secondary monitor configured to detect activity in a fifth zone of the plurality of zones (see at least col. 5, lines 45-50, note a room could hold anchors 21-27); and wherein the fourth secondary monitor has a single communication path to the primary monitor (see at least col. 5, lines 45-50, note a fourth secondary monitor (X) could be connected to anchor (24) in the room (28), such that the communication path would correspond to Figure 1, items X→24→23→22→33→36→42).
Regarding claim 8, Ewing, as addressed above, discloses wherein the fourth secondary monitor communicates with the third secondary monitor and the third secondary monitor communicates with the second secondary monitor and the second secondary monitor communicates with the primary monitor (see at least col. 5, lines 45-50, note a fourth secondary monitor (X) could be connected to anchor (24) in the room (28), such that the communication path would correspond to Figure 1, items X→24→23→22→33→36→42).
Regarding claim 9, Ewing further discloses wherein the communication signal transmitted from the primary monitor to the receiver is not indicative of a specific zone of the plurality of zones in which the one or more persons were detected (see at least col. 8, lines 49-67, note the communication signal from the primary monitor to the receiver (22→33→36→42) includes the room identifier, not the specific (primary or secondary) monitor’s zone of detection).
Regarding claim 10, Ewing further discloses wherein the primary monitor wirelessly communicates with the receiver (see at least Figure 1, items 22→33→36→42 | Figure 2, item 66 | col. 7, lines 3-10, note the backhaul communication module (66) is wireless).
Regarding claim 11, Ewing further discloses wherein the secondary monitor wirelessly communicates with the primary monitor (see at least col. 2, lines 65-67 | col. col. 7, lines 3-10).
Regarding claim 12, Ewing further discloses wherein the plurality of monitors are hard wired to one another (see at least col. 2, line 65 – col. 3, line 19, note communication among one another over wired or wireless means).
Regarding claim 14, Ewing discloses a method for counting at least one person passing through an area (see at least Figure 1, items 52 and 28 | col. 6, lines 6-14, note the tags are used to track caregivers and assets | col. 24, lines 66-67, note the tags are used to track patients | col. 28, lines 11-32, note counting tracked visitors), the method comprising: 
providing a plurality of zones arranged in an array across an entry point to the area that form a barrier across the entry point, such that one or more people entering the area must pass through the barrier (see at least Figures 1 and 3, items 28 and 301 | col. 2, lines 29-46, note the system determines if a caregiver (52) is approaching a patient without washing his hands after entering the patient's room (301) | col. 9, lines 30-47, note the anchors shown in Figure 1 (22, 21, 23, 24) could be arranged to form a barrier in a room (28), such as shown in Figure 3 (301, 24, 22, 21), to ensure the caregiver’s tag (52) is detected as they approach the patient | col. 22, lines 34-65, note the passageway or barrier corresponds to the restrictive zone (Figure 1, items 22, 21, 23, 24) | col. 24, lines 44-49, note the caregiver must check on the patient during scheduled rounds); 
wherein there are no gaps in the barrier in which a person would not be detected when entering the area (see at least col. 9, lines 30-47, note the anchors (22, 21, 23, 24) are arranged to form a barrier or restrictive zone to ensure the caregiver’s tag (52) is detected as they approach the patient (i.e., there are no gaps in the restrictive zone) | col. 22, lines 34-65, note the restrictive zone); 
detecting activity caused by movement of one or more people through one of the plurality of zones using one of a plurality of monitors that have an active sensor (see at least col. 18, lines 52-67, note each anchor has time-of-flight (TOF) sensing circuitry that measures the TOF of tag status messages to triangulate the position of the tags (52) | col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient); 
wherein the plurality of monitors comprise a primary monitor (see at least Figure 1, item 22 | Figure 3, item 24 | col. 9, lines 6-29, note that only one anchor (Figure 1, item 22 | Figure 3, item 24) handles backhaul communications on behalf of the other anchors with the server (42)) and one or more secondary monitors (see at least Figure 1, item 21 | col. 9, lines 6-29, note that the secondary monitor (Figure 1, item 21) utilizes the primary monitor (Figure 1, item 22) to handle backhaul communications to the server (42)); 
wherein the primary monitor monitors a first zone and the one or more secondary monitor monitory one or more additional zones in the plurality of zones (see at least Figure 1, items 22 and 21 | col. 8, lines 15-40, note the zone corresponds to the optical transmitter’s (84) IR signal); 
detecting activity caused by movement of one or more people through one of the first zone and one of the one or more additional zones (see at least col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient’s restrictive zone | col. 22, lines 34-65, note the restrictive zone); 
wherein if activity is detected in the one or more additional zones, the one or more secondary monitors that detected the movement transmits a signal indicating that movement was detected by the one or more secondary monitors to the primary monitor (see at least Figure 1, items 21→22 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications with the server (42) on behalf of the secondary monitor (Figure 1, item 21) and the other anchors | col. 8, lines 49-58, note that when a secondary monitor (Figure 1, item 21) detects the tag (52), it forwards the detection to the server (42) via the primary monitor (Figure 1, item 22)); 
wherein if movement is detected by the one or more secondary monitors or the primary monitor, the primary monitor transmits a communication signal to a receiver (see at least Figure 1, items 21→22→33→36→42 | col. 8, lines 49-58, note that when the primary monitor (Figure 1, item 22) or secondary monitor (Figure 1, item 21) detects the tag (52), it forwards the detection to the server (42) via the primary monitor (Figure 1, item 22)); 
wherein the one or more secondary monitors do not communicate with the receiver (see at least | col. 9, lines 6-29, note that only the primary monitor (Figure 1, item 22) handles backhaul communications with the server (42)); and
wherein the receiver communicates the signal indicating that movement was detected by the one or more secondary monitors (see at least Figure 1, items 22→33→36→42 | col. 8, lines 49-57 | col. 9, lines 6-29 | col. 10, line 60 – col. 11, line 7); and 
wherein the processor determines whether the movement detected by the one or more of the plurality of monitors triggers an opportunity for use of a dispenser (see at least Figure 1, items 22→33→36→42 | col. 2, lines 32-38 | col. 22, line 66 – col. 23, line 10 | col. 10, line 60 – col. 11, line 7).
Regarding claim 15, Ewing, as addressed above, discloses wherein there are at least three zones in the barrier (see at least Figure 1, items 22, 23 and 24).
Regarding claim 16, Ewing, as addressed above, discloses wherein there are at least four zones in the barrier (see at least Figure 1, items 22, 23, 24 and 21).
Regarding claim 17, Ewing discloses a system for monitoring at least one person passing through an area (see at least Figures 1 and 3, item 15 | col. 2, lines 29-46, note the system determines if a caregiver (52) is approaching a patient without washing his hands after entering the patient's room (301) | col. 9, lines 30-47, note the anchors shown in Figure 1 (22, 21, 23, 24) could be arranged to form a barrier in a room (28), such as shown in Figure 3 (301, 24, 22, 21), to ensure the caregiver’s tag (52) is detected as they approach the patient | col. 22, lines 34-65, note the passageway or barrier corresponds to the restrictive zone (Figure 1, items 22, 21, 23, 24)  | col. 24, lines 44-49, note the caregiver must check on the patient during scheduled rounds), the system comprising: 
a first monitor configured to detect activity in a first zone and to obtain first data relating to the detected activity in the first zone (see at least Figure 1, item 22 | Figure 3, item 24 | col. 9, lines 6-29, note that the first monitor (Figure 1, item 22 | Figure 3, item 24) handles backhaul communications on behalf of the other anchors with the server (42) | col. 18, lines 52-67, note each anchor has time-of-flight (TOF) sensing circuitry that measures the TOF of tag status messages to triangulate the position of the tags (52) | col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient); and 
a second monitor configured to detect activity in a second zone and to obtain second data relating to the detected activity in the second zone (see at least Figure 1, item 23 | col. 9, lines 6-29, note that the second monitor (Figure 1, item 23) utilizes the first monitor (Figure 1, item 22) to handle backhaul communications to the server (42) | col. 18, lines 52-67 | col. 2, lines 29-46); 
a third monitor configured to detect activity in a third zone and to obtain third data relating to the detected activity in the third zone (see at least Figure 1, item 24 | col. 9, lines 6-29, note that the third monitor (Figure 1, item 24) utilizes the first monitor (Figure 1, item 22) to handle backhaul communications to the server (42) | col. 18, lines 52-67 | col. 2, lines 29-46); 
wherein the first zone, the second zone and the third zone form a continuous barrier, wherein a person cannot pass through the continuous barrier without being detected by at least one of the first monitor, the second monitor and the third monitor (see at least col. 22, lines 34-65, note the barrier corresponds to the restrictive zone defined by the anchors in Figure 1 (22, 23, 24) | col. 9, lines 43-48); 
wherein the third monitor communicates with the second monitor and the second monitor communicates with the first monitor (see at least Figure 1, items 24→23→22); and 
a receiver in communication with the first monitor (see at least Figure 1, items 22→33→36→42); 
wherein the receiver is not in communication with the second monitor or the third monitor (see at least Figure 1, items 22→33→36→42 | col. 9, lines 6-29, note that the first monitor (Figure 1, item 22) handles backhaul communications with the server (42) on behalf of the second and third monitors (Figure 1, items 23, 24)); 
wherein, upon detection of one or more persons in one of the first zone, the second zone and the third zone causes the first monitor to transmit a signal indicative of one or more people passing through the continuous barrier (see at least Figure 1, items 24→23→22→33→36→42 | col. 18, lines 52-67, note each anchor has time-of-flight (TOF) sensing circuitry that measures the TOF of tag status messages to triangulate the position of the tags (52) for notification to the server (42) | col. 2, lines 29-46, note the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient | col. 22, lines 42-51).
Regarding claim 18, Ewing, as addressed above, discloses a processor in circuit communication with the receiver, wherein the processor analyzes the signal to determine if an opportunity to use a dispenser has occurred (see at least Figure 1, items 22→33→36→42 | col. 9, lines 6-29, note that the primary monitor (Figure 1, item 22) handles backhaul communications on behalf of the secondary monitor (Figure 1, item 21) and the other anchors with the server (42) | col. 2, lines 32-38 | col. 22, line 66 – col. 23, line 10 | col. 10, line 60 – col. 11, line 7).
Regarding claim 20, Ewing, as addressed above, discloses a fourth monitor that monitors a fourth zone and the fourth zone forms part of the continuous barrier (see at least Figure 1, item 21).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ewing (US 9,619,989 B1) in view of Munro (US 2007/0257803 A1).
Regarding claim 3, Ewing, as addressed above, discloses a dispenser and a device usage monitor, wherein the device usage monitor is in circuit communication with the receiver, and wherein the device usage monitor is configured to monitor data of the dispenser and send the data of the dispenser to the receiver (see at least Figure 3, item 322→24→33→36→44→42 | col. 14, line 55 – col. 15, line 28, note the dispenser node (322) communicates with the other anchors (21-27), performs routing functions, and transmits data indicative of a handwashing event to the server (42)).
However, Ewing does not specifically disclose wherein the dispenser is in circuit communication with the device usage monitor.
It is known to monitor the use of a dispenser in different ways.  For example, Munro teaches a dispenser wherein the dispenser is in circuit communication with a device usage monitor (see at least the abstract | Figure 1a, items 12, 13 and 14 | [0040-0043] note the dispenser sensor is in circuit communication with the reader/transceiver which communicates the worker’s identification and usage to a remote device | [0056] | [0059] | Figure 8, items 14 and 80).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Munro into Ewing.  This provides a known dispenser and device usage monitor connection that can be used in place of Ewing’s arrangement while providing predictable results.  In addition, Munro’s dispenser detection may provide more accurate results since the sensor actually monitors movement of the dispenser.
Regarding claim 19, Ewing in view of Munro, as addressed above, teach a soap dispenser and a device usage monitor, wherein the soap dispenser is in circuit communication with the device usage monitor, wherein the device usage monitor is in circuit communication with the receiver, and wherein the device usage monitor is configured to monitor activity of the soap dispenser and send a signal to the receiver that the soap dispenser has dispensed a dose of fluid (see at least Figure 3, item 322→24→33→36→44→42 of Ewing, note the dispenser node would be in a room’s subnet (28) shown in Figure 1 | col. 14, line 55 – col. 15, line 28 of Ewing, note the dispenser node (322) communicates with the other anchors (21-27), performs routing functions, and transmits data indicative of a handwashing event to the server (42) | the abstract of Munro | Figure 1a, items 12, 13 and 14 of Munro | [0040-0043] of Munro, note the dispenser sensor is in circuit communication with the reader/transceiver which communicates the worker’s identification and usage to a remote device | [0056] of Munro | [0059] of Munro | Figure 8, items 14 and 80 of Munro).

Response to Arguments
Applicant's arguments filed November 18, 2022 have been fully considered but they are not persuasive.
Applicant argues “The Office Action points to anchors 22, 21, 23 and 24 of Ewing as disclosing a plurality of monitors.  Office Action, p. 5.  It is respectfully submitted that the anchors 22, 21, 23 and 24 are not monitors and do not monitor any zones.  ‘[E]ach anchor 21-27 optically transmits a room identifier of the room in which it is situates.  Thus, the optical signal transmitted by the optical transmitter 84 conveys location information to the tag 52[.]’  Col. 8, lines 43-46.  Accordingly, the anchors do not monitor a plurality of zones, but rather blindly transmit optical signals.”
In response, Applicant’s specification, see US 2022/0092965 A1, states “[0024]…the area 102 may be a restricted passage to a room or enclosure, such as a doorway or gateway.  In other embodiments, the area 102 may be a less restrictive zone of egress, such as, for example, a hallway, courtyard, lobby, or the like…The sensor 116 may take many forms, such as, for example, active sensors, passive sensors, infrared sensors, parallel sensors, triangulated sensors, position sensitive devices, time of flight distance sensors, radio frequency signal strength sensors, capacitive sensors, inductive sensors, microwave sensors, optical sensors, sonar sensors, ultrasonic sensors, laser sensors, temperature detection sensors, or the like…[0028]…the zones 310a-d may be configured to overlap (not shown)…”.  In view of Applicant’s specification, the broadest reasonable interpretation of “an area” could range from a doorway to a large open space (or the like).  In addition, an “active sensor” could correspond to a time of flight distance sensor, triangulated sensors, radio frequency signal strength sensors, etc., and a “zone” could correspond to an exact width or essentially an undefined width that overlaps with other sensors coverages.
Ewing’s system utilizes a plurality of monitors (see at least Figure 1, items 22, 21, 23, 24 | Figure 3, items 24, 22, 21) with the same sensors that Applicant’s specification discloses, such as time of flight, triangulation, trilateration or RSSI sensors (see [0024] of Applicant’s specification | col. 18, lines 52-67 of Ewing).  After transmission of an optical room identifier from the monitors, which corresponds to its monitored zone, the tag (Figures 1-3, item 52) of the one or more people that enter the area and must pass through the barrier (e.g., a restricted zone) responds with a tag status message that includes the received room identifier of the respective monitor.  This allows time of flight, triangulation, trilateration or RSSI measurements to be taken and the location of the tag to be identified (see at least col. 8, lines 49-53 of Ewing | col. 18, lines 52-67 of Ewing).  Accordingly, in view of Applicant’s specification, Ewing’s plurality of monitors are clearly “arranged in an array across an area” and are configured for “monitoring a plurality of zones” (see at least Figures 1 and 3 of Ewing).
Ewing’s specification further states, see at least col. 2, lines 34-38, “the system determines when caregivers enter rooms of the facility and whether they wash their hands after entering a patient's room or are otherwise approaching a patient.”  Ewing specification also states that the system “determines when the tag 52 enters a restricted zone within the room 301 such as within a certain distance of the bed 310… The restricted zone may be within a certain distance (e.g., three feet) of the patient's location.” (see at least col. 22, lines 47-61).  In view of Ewing’s disclosure, the system determines whether a caregiver enters a room and enters a restricted zone and clearly corresponds to Applicant’s claimed “the plurality of zones form a barrier across the area; wherein one or more people entering the area must pass through the barrier”.
In summary, it is clear that Ewing’s anchors 22, 21, 23 and 24 are monitors that monitor zones.  Each anchor is also clearly a time of flight, triangulation, trilateration or RSSI sensor, such as the ones used in Applicant’s specification (see [0024] of Applicant’s specification | col. 18, lines 52-67 of Ewing).  Moreover, Applicant’s monitors blindly transmit optical signals (see [0024] of Applicant’s specification, note optical sensors) in undefined zones that overlap with one another (see [0028] of Applicant’s specification, note the zones 310a-d may be configured to overlap (not shown), such that more monitors may be used to cover the width W of the area 302).  For at least these reasons, Applicant’s arguments are not persuasive.
Applicant argues “The anchors 21-27 are not arranged to form a barrier across an area wherein one or more people entering the area must pass through the barriers.  If a person walks by the anchors, the anchors do not detect movement of the person.  The anchors are not configured to, or capable of, detecting activity caused by movement of one or more people through at least one of the plurality of zones using an active sensor.”
In response, as outlined above, Ewing’s anchors clearly form a restricted zone across the room that a caregiver must pass through to attend to the patient’s needs (see at least col. 22, lines 24-65 | col. 2, lines 32-38).  Once the caregiver walks by the anchors, the anchors detect movement of the caregiver (see at least col. 22, lines 24-65).  Ewing’s system “determines when the tag 52 enters a restricted zone within the room 301 such as within a certain distance of the bed 310.  If the restricted zone is entered before a hand washing event is detected, then the rules engine 115 detects a rules violation or warning event.  However, if a hand washing event occurs before such restricted zone is entered, then the rules engine 115 does not detect a rules violation or warning event.”  Thus, Ewing’s anchors are clearly capable detecting activity, such as a caregiver entering a restricted zone, caused by movement of one or more people through at least one of the plurality of zones using an active sensor, such as a time of flight, triangulation, trilateration or RSSI sensor.  For at least these reasons, Applicant’s arguments are not persuasive.

 Applicant argues “In addition, the anchors only receive signals if a tag detects an optical signal and transmits a signal to the anchors.  If for example, the tag is not facing an anchor, the tag will not broadcast a signal even if it is in close proximity of an anchor.  This is not monitoring a zone.”
In response, Ewing uses the same sensors that Applicant uses, such as a time of flight, triangulation, trilateration or RSSI sensor (see [0024] of Applicant’s specification | col. 18, lines 52-67 of Ewing).  These are clearly monitoring zones, such as Applicant’s undefined monitoring zones (see [0028] of Applicant’s specification).  For at least these reasons, Applicant’s arguments are not persuasive.

Applicant argues “Nothing in the Ewing application teaches or reasonably discloses ‘arranging the anchors to form a barrier in a room . . . to ensure the caregiver's tag (52) is detected as they approach the patient.’  The Office Action merely states that they could be arranged as such.  The Ewing reference teaches ‘to increase the likelihood that the tag 52 receives light from at least one anchor when entering a room or other area it may be desirable to situate more than one anchor in the room or other area.’  However, Ewing teaches ‘with multiple anchors 21, 22 and 24 at different directions relative to the tag 52, there is a higher probability that, at any given instant, the tag 52 is likely facing at least one anchor 21, 22 or 24.’  Col. 9, lines 36-40.  Furthermore, Ewing teaches having only one anchor transmit optical signals at a time to avoid a tag receiving multiple optical signals at a time.  See, e.g. ‘only one anchor 21, 22, and 24 in the same room 301 is permitted to transmit via the optical channel at a time such that optical transmissions within line of sight of the tag 52 are prevented from interfering with each other.’ Col. 9, lines 59-62.  Thus, the anchors of Ewing do not monitor a plurality of zones.  Nor do the anchors of Ewing monitor a plurality of zones that form a barrier across an area.  As a result, it is respectfully submitted that all of the claims are presently in condition for allowance and applicants request notice to that effect.” 
In response, Ewing’s plurality of anchors or monitors, shown in Figure 3, items 24, 22 and 21, are arranged to determine “when the tag 52 enters a restricted zone within the room 301 such as within a certain distance of the bed 310.” (see col. 22, lines 34-65 of Ewing).  The plurality of anchors transmit and receive optical signals within their coverage, like Applicant’s sensors (see [0028] of Applicant’s specification), and take time of flight, triangulation, trilateration or RSSI sensor measurements to determine the location of the tag with respect to the restricted zone (see col. 18, lines 52-67 of Ewing | col. 22, lines 34-65 of Ewing).  Note that Applicant’s monitors have undefined zones that overlap with one another to ensure or increase the likelihood of detection of the one or more people (see at least [0028] of Applicant’s specification).  Clearly the anchors of Ewing monitor a plurality of zones that form a barrier across an area.  Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687